 Law Office of Meredith S. Heller PLLC                                   99 Park Avenue, Penthouse Suite
 www.mshellerlaw.com                                                                 New York, NY 10016
                                                                                   Phone: (646) 661-1808
                                                                                      Fax: (646) 661-1746
                                                                              msheller@mshellerlaw.com




 January 6, 2020

 VIA ECF

                                                         MEMO ENDORSED
 Honorable Katherine Polk Failla
 United States District Court
 Southern District of New York
 40 Foley Square
 New York, New York 10007

 RE:     United States v. Nelson (Anthony Corley)
         18 Cr. 454 (KPF)

 Dear Judge Failla,

         This letter is submitted on behalf of my client, Anthony Corley. Mr. Corley’s sentencing
 is currently scheduled for January 21, 2020, at 3:00. I respectfully request an adjournment of a
 month, until February 20, 2020, or any time thereafter that is convenient for the Court. This
 adjournment is necessary because I need additional time to review the PSR with Mr. Corley. I
 received the draft PSR on December 12, 2019. Unfortunately, Mr. Corley is housed at the
 Westchester County Jail in Valhalla, and because of the holidays and my travel schedule, I have
 not been able to meet with him. I plan to rent a car and drive to see him by the end of this week.
 This is my first request for an extension.

         The government, through A.U.S.A. Sarah Krissoff, consents to this request.

 Respectfully submitted,


 Meredith S. Heller

 Cc:     A.U.S.A. Sarah Krissoff (via ECF)
         A.U.S.A. Frank Balsamello (via ECF)


Application GRANTED. The sentencing hearing currently scheduled for
January 21, 2020 is hereby ADJOURNED to February 24, 2020, at 3:00 p.m.
in Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley Square,
New York, New York.
                                                        SO ORDERED.
Dated:         January 7, 2020
               New York, New York



                                                        HON. KATHERINE POLK FAILLA
                                                        UNITED STATES DISTRICT JUDGE
